The suit was for the destruction of a mortgage lien on crops. The defense was pleaded in short by consent, with leave to give in evidence the material facts. The general affirmative charge for defendant was given. This is the third appeal. Wilson v. Windham, 206 Ala. 427, 90 So. 791; Windham v. Wilson, 210 Ala. 330,98 So. 15.
There is conflict in the evidence as to whether or not the Colemans kept separate the cotton picked from the respective tenancies. J. W. Coleman testified that their cotton and corn were placed in separate piles; the witnesses Caldwell and Murphy gave evidence subject to the inference that the same were not so separated. The cotton raised by the Colemans on the Atkins place was sold to appellee, R. V. Windham, and it is undisputed that the Colemans did not pay the rent for 1915.
The evidence shows that J. W. Coleman executed a mortgage on February 19, 1915, on his crops to A. S. Wilson, which was recorded February 22, 1915, and due on October 1, 1915, and no sum was paid thereon. The evidence further shows that L. C. Coleman executed a mortgage on February 16, 1915, to A. S. Wilson, which was recorded February 22, 1915, and due October 1, 1915, and no sum was paid thereon. The grantors made no other crop for 1915 than that raised on and gathered by them from the Atkins place and delivered to R. V. Windham. J. W. Coleman was living on the Atkins place when he executed his said mortgage, and L. C. Coleman was not living there when his said mortgage was executed, but had rented a portion of the land in question from his brother, and subsequently moved on the place.
Mrs. Atkins testified that both Colemans were her tenants for the year 1915, and there is a tendency of evidence to the effect that L. C. Coleman was a subtenant under J. W. Coleman, who, to take his version, held over and rented again from Mrs. Atkins.
As to the mortgagee, Wilson, the commingling of the crops by the two brothers, the Colemans, if such there was, amounted in law to a fraud against him, however honest the brothers may have been in their dealings with each other. Leader v. Romano,208 Ala. 635, 95 So. 7. And the burden of separation rested upon the mortgagor-tenants or their purchaser of the crops "on which there was a lien from those on which there was no lien." Leader v. Romano, supra. The "landlord," J. W. Coleman, and his tenant, L. C. Coleman, having given mortgages to A. S. Wilson, said mortgages operated as an assignment to Wilson of J. W. Coleman's lien (if such he had) on the crop raised by his brother, L. C. Coleman, for said year (Gilliland Merc. Co. v. Pond Bros., 189 Ala. 542, 66 So. 480; Ballard v. Mayfield, Pitman  Co., 107 Ala. 396, 18 So. 29), since the appellant, Wilson, held both mortgages. On the phase of the evidence that the crops of the respective mortgagors were commingled by them without the knowledge and assent of the mortgagee, and the phases of the evidence as to holding over by J. W. Coleman and the subrenting to L. C. Coleman and the furnishing of supplies on said mortgages, *Page 33 
the L. C. Coleman mortgage should have been submitted to the jury. There was error in sustaining objection to the L. C. Coleman mortgage. Windham v. Wilson, 210 Ala. 330 (2),98 So. 15. Both Coleman mortgages were considered as evidence in Wilson v. Windham, 206 Ala. 427, 90 So. 791.
The parties to the lease contract, before a breach had occurred and while it was executory and bilateral as to duties and obligations thereunder, had the right of waiver or modification, without an additional consideration, Moore v. Williamson, 104 So. 645.1 Under that phase of the case there was a tendency of evidence by J. W. Coleman that, though he and Mrs. Atkins, by mutual agreement, terminated the lease in the fall of 1914 for a consideration of the reduction of the amount of rent for 1914, he remained on the land during 1915, and his brother, L. C. Coleman, lived thereon, "until after the crop was gathered" and "cultivated a part of it"; that said L. C. Coleman did not become a subtenant of his for the year 1915. If, after termination of the lease, said tenant held over the next year, the law raised the relation of landlord and tenant. In the absence of evidence to the contrary, he was bound for the rent under like contract by which he had held the lands for the previous year; and his continued possession of the lands or parts thereof was referred to the title under which it was then held. Formby v. Williams, 203 Ala. 14, 81 So. 682; McCarthy v. Nicrosi, 72 Ala. 332, 47 Am. Rep. 418; Windham v. Wilson,210 Ala. 330, 98 So. 15.
There was no error in admitting the evidence tending to show the termination of that tenancy. So, also, there was no error in admitting defendant's evidence to the effect that the landlord, Mrs. Atkins, instructed J. W. Coleman to deliver the cotton to defendant, Windham, to pay for the advances made by him to said tenant or tenants to make the crop. The landlord could waive her prior lien in favor of such claim of the defendant for advances. Such "waiver" may only bind the parties thereto; if a transfer of the superior lien of the landlord, it would affect the rights of third parties dealing with the crops.
The rule governing the giving and refusal of general affirmative instructions was recently reviewed. McMillan v. Aiken, 205 Ala. 35, 40, 88 So. 135; Mutual Life Ins. Co. v. Mandelbaum, 207 Ala. 234, 92 So. 440, 29 A.L.R. 649; Wilson v. Windham, 206 Ala. 427, 90 So. 791; Schrimscher v. House,207 Ala. 334, 92 So. 448; Penticost v. Massey, 202 Ala. 681,81 So. 687. Any adverse inference is sufficient to prevent such instruction, however the same may be introduced into the trial. Jones v. Bell, 201 Ala. 336, 77 So. 998. The mortgage of J. W. Coleman, the tenancy vel non of said Coleman, the tendency of evidence of the commingling of the crops without the knowledge or consent of the mortgagee, the relation of the Colemans to Mrs. Atkins, and the nature of her lien for the rents, or of her waiver or transfer of said lien to Windham, were sufficient to raise an adverse inference against the person requesting the general affirmative charge. Such is the result, if it be conceded that there was no error in excluding the L. C. Coleman mortgage — a jury question was presented under the foregoing tendencies of the evidence.
If Mrs. Atkins became responsible for the advances when made, she could transfer that lien for advances made within the statute. If she had no lien for advances, she could transfer her lien for rents, in which event the transferee would stand in the place of superiority of the landlord as against all liens, except for taxes. In Mrs. Atkins' depositions she testified that she was not so responsible. She further testified that she was requested to sign a note to Windham for the advances; that she did not sign the note; that "Marvin Reed said he would sign it" for her; that she did not remember whether she "told him [Reed] to sign it or not," but she did not think she "said anything"; that she "signed a paper to let Mr. Windham collect his account before" rents were collected by her; that she instructed that the crops be delivered to Windham. On the other hand, if the landlord, Mrs. Atkins, merely waived her superior right in favor of Windham, and that transaction did not amount to a transfer of the lien for rent, it could not give Windham a right superior to that of the mortgagee.
The foregoing are questions of fact which are left to inferences which might be drawn by the jury.
The affirmative charge, being given at defendant's request, necessitates a reversal of the judgment.
Reversed and remanded.
ANDERSON, C. J., and SOMERVILLE and BOULDIN, JJ., concur.
1 Post, p. 274.